STATE OF MICHIGAN

                            COURT OF APPEALS



SELENA PASSENO,                                                      UNPUBLISHED
                                                                     June 14, 2016
               Plaintiff-Appellant,

v                                                                    No. 325027
                                                                     Macomb Circuit Court
CARMELLA SABAUGH and MACOMB                                          LC No. 2014-004451-AW
COUNTY BOARD OF CANVASSERS,

               Defendants-Appellees.


Before: TALBOT, C.J., and MURRAY and SERVITTO, JJ.

PER CURIAM.

       In this challenge to an election in the village of New Haven in Macomb County, plaintiff
appeals as of right a circuit court order denying her complaint for a writ of mandamus directed
toward defendants. We affirm.

        Plaintiff, who prior to the November 2014 election held the office of the village
president, lost the election to Chris Dilbert. After the election was certified, plaintiff filed a
complaint seeking a writ of mandamus compelling defendants to declare void the votes that
Dilbert received on the basis that he received votes while in default on property tax and water
bill debts to the village. Defendants disputed that Dilbert had defaulted on any debts to the
village, and argued that they had no clear legal duty to declare Dilbert’s votes void. The circuit
court denied plaintiff’s requested relief, concluding in part that plaintiff had an alternative form
of relief—quo warranto—and so was not entitled to mandamus.

        The trial court did not abuse its discretion in denying mandamus relief. Lansing Sch Ed
Ass’n v Lansing Bd of Ed (On Remand), 293 Mich. App. 506, 513; 810 NW2d 95 (2011).
Although, as plaintiff argues, MCL 62.7(2) mandates the void nature of votes cast for a village
officer when the officer owed the village money, plaintiff is still not entitled to mandamus relief.
A litigant’s entitlement to a writ of mandamus exists only when (1) “the plaintiff has a clear legal
right to performance of the specific duty sought,” (2) “the defendant has a clear legal duty to
perform,” (3) “the act is ministerial,” and (4) “no other legal or equitable remedy exists that
might achieve the same result.” Hanlin v Saugatuck Twp, 299 Mich. App. 233, 248; 829 NW2d
335 (2013). A clear legal right means “one clearly founded in, or granted by, law; a right . . .
inferable as a matter of law from uncontroverted facts regardless of the difficulty of the legal



                                                -1-
question to be decided.” Rental Props Owners Ass’n of Kent Co v Kent Co Treasurer, 308 Mich
App 498, 519; 866 NW2d 817 (2014) (emphasis added).

        There are at least two reasons why the trial court properly rejected plaintiff’s request for
mandamus. First, plaintiff could not establish a clear legal right because the facts regarding
Dilbert’s debts to the village were controverted. Rental Props Owners Ass’n, 308 Mich. App. at
519. Second, the circuit court properly found that after the November 4, 2014 village election
votes were totaled and Dilbert became the village president on November 20, 2014, MCL 62.4,
plaintiff had the option of initiating a quo warranto action against Dilbert, instead of the writ of
mandamus. In Davis v Chatman, 292 Mich. App. 603, 606; 808 NW2d 555 (2011), this Court
held, amongst other things, that a quo warranto action constituted the proper avenue of revisiting
the validity of an elected official who already had assumed his office:

               “Quo warranto” is a “common-law writ used to inquire into the authority
       by which a public office is held or a franchise is claimed.” Black’s Law
       Dictionary (9th ed). Quo warranto is the only appropriate remedy for determining
       the proper holder of a public office, see People v Tisdale, 1 Doug 59 (Mich,
       1843), overruled in part on other grounds in Petrie v Curtis, 387 Mich. 436, 438-
       441; 196 NW2d 761 (1972), and Layle v Adjutant General, 384 Mich. 638, 641;
       186 NW2d 559 (1971), including who is the proper holder of the position of
       school board member, Williams v Lansing Bd of Ed, 69 Mich. App. 654, 659; 245
       NW2d 365 (1976). Both the statute and court rule permit a party to bring an
       action for quo warranto if the Attorney General declines to bring such a suit—as
       was the case here. MCL 600.4501; MCR 3.306; see, also, Barrow, 290 Mich. App.
       at 540-541. [Id. at 612.]

        Because a quo warranto action remained available to plaintiff, and according to Davis
was the legal remedy for her to pursue given the time at which she filed a challenge, she failed to
establish the prerequisite for a writ of mandamus that “no other legal or equitable remedy exists
that might achieve the same result.” Hanlin, 299 Mich. App. at 248.

       Affirmed.



                                                             /s/ Michael J. Talbot
                                                             /s/ Christopher M. Murray
                                                             /s/ Deborah A. Servitto




                                                -2-